WAIVER AND AGREEMENT
 
THIS WAIVER AND AGREEMENT (this “Waiver”), is entered into by and between TXP
CORPORATION, a Nevada corporation (the “Company”), and YA GLOBAL INVESTMENTS, LP
(“YA Global”) on November 18, 2008.
 
WHEREAS:
 
A. The Company and YA Global entered into a Securities Purchase Agreement, dated
May 29, 2008 which was amended on October 15, 2008 pursuant to Amendment No. 1
thereto (as amended, the “Securities Purchase Agreement”);
 
B. Pursuant to Section 4(s) of the Securities Purchase Agreement, if the Company
does not meet certain Milestones (as defined in the Securities Purchase
Agreement) by November 15, 2008, YA Global has the right to require the Company
to sell the business or the assets of the iPhotonics business unit before
January 31, 2009;
 
C. As of the date hereof, the Company has not met the Milestones; and
 
D. The Company has requested and YA Global has agreed, subject to the terms and
conditions hereof, to waive its right to require the Company to sell the
business or the assets of the iPhotonics business;
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and YA Global hereby
agree as follows:
 
1.  WAIVER OF CERTAIN RIGHTS; ACKNOWLEDGMENT. Notwithstanding anything to the
contrary set forth in any Transaction Document (as defined in the Securities
Purchase Agreement), YA Global hereby (i) waives until December 15, 2008 its
right to require the Company to sell the business or the assets of the
iPhotonics business and (ii) acknowledges that if a Milestone is met by December
15, 2008, YA Global will not have the right to require the Company to sell the
business or the assets of iPhotonics. For the avoidance of doubt, YA Global is
not waiving any other rights or remedies it may have under the Transaction
Documents with respect to the Company’s failure to meet a Milestone or
otherwise.
 
2.  EVENT OF DEFAULT. The Company acknowledges that its failure to achieve a
Milestone by December 15, 2008 will be an Event of Default (as defined in the
Transaction Documents).
 
3.  EFFECT ON OTHER TERMS. Other than as set forth in this Waiver, no changes,
modification or waivers to any of the Transaction Documents are intended or
implied and in all other respects the Transaction Documents are hereby ratified,
restated and confirmed by all parties hereto as of the date hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, the parties have caused this Waiver to be duly executed as
of day and year first above written.
 

        TXP CORPORATION         By:
/s/ R. Christopher Ryan   
   
Name: R. Christopher Ryan
   
Title: Chief Financial Officer
        AGREED AND ACKNOWLEDGED:               YA GLOBAL INVESTMENTS, L.P.   By:
Yorkville Advisors, LLC
 
 
it Investment Manager
     

 

 
By:
/s/ Troy Rillo
   
Name: Troy Rillo
   
Title: Senior Managing Director

 